Citation Nr: 1647950	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  08-34 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for degenerative bone disease, to include as due to chemical/lead exposure. 

2. Entitlement to service connection for a lung disorder, to include as due to chemical/lead exposure. 

3. Entitlement to service connection for hypertension, to include as due to chemical/lead exposure. 

4. Entitlement to service connection for a heart disorder, to include as due to chemical/lead exposure.  

5. Entitlement to service connection for headaches, to include as due to chemical/lead exposure. 

6. Entitlement to service connection for depression as secondary to other medical conditions. 

7. Entitlement to service connection for flat feet. 

8. Entitlement to service connection for a low back disorder. 

9. Entitlement to service connection for a bilateral leg disorder, originally claimed as leg cramps.  

10. Entitlement to total disability due to individual unemployability (TDIU). 

11. Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to August 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 1999, April 2006, and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Roanoke, Virginia, and Albuquerque, New Mexico.  The matters on appeal are currently under the jurisdiction of the Roanoke, Virginia RO.  

In March 2011 and November 2013, the Board remanded this matter for further development.

The issues of entitlement to service connection for degenerative bone disease, heart disorder, headaches, low back disorder, bilateral leg disorder (originally claimed as leg cramps), and depression as secondary to other medical conditions, and entitlement to TDIU and nonservice-connected pension benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against finding that the Veteran's granulomata of the lungs with chronic obstructive pulmonary disease (COPD) manifested in service, or is related to service.

2.  The preponderance of the competent and credible evidence is against finding that the Veteran's hypertension manifested in service or within a year after service, or is related to service.

3.  Bilateral pes planus (flat feet) was noted at the time of the Veteran's entrance examination and is not shown to have permanently increased in the severity during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for flat feet have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For certain chronic diseases, such as hypertension, which is a type of cardiovascular-renal disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering lay evidence, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Lung Disorder

The Veteran seeks service connection for a lung disorder, claiming that such disorder is due to his in-service exposure to chemicals.  Specifically, he contends that he was exposed to a variety of harmful chemicals, such as lead, xylene and methyl ethyl ketone, in the course of his duties as a painter during service.  The Veteran's DD Form 214 confirms that his military occupational specialty (MOS) was that of a protective coating specialist and a painter.  

The Veteran underwent VA examination in relation to his lung claim in May 2013.  During the VA examination, the Veteran reported a diagnosis of granuloma of the lungs while living in Florida but denied any past or current treatment.  He reported that he was not treated for a lung condition in service, but that he inhaled paint chemicals in his role as a painter for the Air Force.  The Veteran also reported a history of tobacco use from age 18 to age 58, including 4 packs per day as a truck driver and 1.5 packs per day otherwise.  A May 2013 chest X-ray showed that the Veteran's heart, lungs, and mediastinum were normal.  A May 2013 pulmonary function test (PFT) showed mild airflow limitation and findings consistent with COPD or asthma.  The VA examiner diagnosed the Veteran with mild granulomata of the lungs with PFT results suggesting COPD.  The VA examiner reviewed the Veteran's service treatment records and found no in-service lung condition likely to result in granulomata.  The VA examiner explained that granulomata are generally considered a finding of granulation tissue resulting from previous infection.  The VA examiner opined that the Veteran's in-service occupation as a painter did not cause his lung condition nor would it raise the risk for granulomata.  The VA examiner explained that the Veteran's long history of tobacco abuse is the likely cause of the COPD findings.  The VA examiner therefore opined that the Veteran's lung disorder of granulomata and COPD was not present during service and is not etiologically related to service, to include the Veteran's exposure to paint chemicals.

The May 2013 VA examiner's opinion is in accord with the Veteran's service treatment records and post-service treatment records.  The Veteran's service treatment records include an April 1973 routine chest x-ray showing the Veteran's lung fields were clear, the heart was normal in size and configuration, and there was no pathological change of the diaphragm, pleura, or bony thorax.  A March 1999 VA treatment record notes the Veteran's report of smoking more than one pack of cigarettes per day for more than thirty years.  A December 2002 private treatment record notes tobacco use, and the Veteran's report of smoking a pack per day.  While an April 2007 VA test result shows trace amounts of lead and arsenic in the Veteran's urine, a June 2007 VA treatment record reflects lead and arsenic levels at an acceptable range and the June 2007 VA treater's opinion that heavy metal poisoning was not causing any of the Veteran's symptoms at that time.  An October 2008 VA lab test detected no lead or inorganic arsenic.  

The Board finds the May 2013 VA medical opinion to be probative evidence against the claim.  It is supported by the rationale that granulomata is generally the result of a previous infection, and that the Veteran's COPD is likely the result of his long smoking history.  This rationale is consistent with the Veteran's medical records.  

The Board notes that the Veteran has submitted numerous internet articles concerning lead and various chemicals used in paint and possible resulting physical conditions if exposed or inhaled.  However, upon review of such evidence, the Board finds the VA examiner's opinion more probative and persuasive because the VA examiner's opinion is based upon review of the Veteran's claims file, and interview and examination of the Veteran, and supported by a rationale specific to the Veteran and his medical history.  Moreover, in rendering the opinion, the VA examiner considered the Veteran's belief that he has a lung disorder as a result of exposure to paint chemicals.  The articles submitted by the Veteran do not specifically relate the Veteran's granulomata with COPD to in-service chemical exposure.  Instead, the materials simply provide speculative generic statements.  They do not address the specific facts of the Veteran's case.  In light of these reasons, the Board finds the VA examiner's opinion more probative and persuasive.  

The only other opinion of record is that of the Veteran.  He asserts that his lung disorder is related to service, specifically the chemicals he encountered as an in-service protective coating specialist and painter.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, that opinion is afforded more weight.  The Board therefore finds that the evidence weighs in favor of a finding that the Veteran's granulomata of the lungs with COPD was not incurred in service and is not related to service.

The Board therefore finds that the preponderance of the evidence is against the claim that the Veteran's granulomata of the lungs with COPD began during service, or that it is directly related to service, to include chemical exposure.  The claim for service connection for lung disorder must therefore be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Hypertension

The Veteran seeks service connection for hypertension, claiming that such disorder is due to his in-service exposure to chemicals.  Specifically, he contends that he was exposed to a variety of harmful chemicals, such as lead, xylene and methyl ethyl ketone, in the course of his duties as a painter during service.  As noted above, the Veteran's DD Form 214 confirms that his MOS was that of a protective coating specialist and a painter.  

The Veteran underwent VA examination in relation to his hypertension claim in May 2013.  During the May 2013 VA examination, the Veteran and his wife reported that he was diagnosed with hypertension around 1988.  The Veteran underwent VA examination again in April 2014.  The April 2014 VA examiner noted that the Veteran was diagnosed with hypertension in 1988, and that he has been on continuous medication since that time.  The April 2014 VA examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by service.  The VA examiner explained that the Veteran has essential hypertension, which by definition has no known etiology.  The VA examiner further explained that lead, arsenic, and other toxic substances do not cause essential hypertension, because it has no known etiology.

The April 2014 VA examiner's opinion is in accord with the Veteran's service treatment records and post-service VA treatment records.  The Veteran's service treatment records do not show high blood pressure readings or a diagnosis of hypertension.  While an April 2007 VA test result shows trace amounts of lead and arsenic in the Veteran's urine, a June 2007 VA treatment record reflects lead and arsenic levels at an acceptable range and the June 2007 VA treater's opinion that heavy metal poisoning was not causing any of the Veteran's symptoms at that time.  An October 2008 VA lab test detected no lead or inorganic arsenic.  

The Board finds the VA medical opinion to be probative evidence against the claim.  Both the Veteran and his wife reported that the Veteran's hypertension was first diagnosed in 1988, approximately 14 years after service.  In addition, the VA examiner's opinion that the Veteran's hypertension is not related to in-service chemical exposure is supported by the rationale that the particular type of hypertension the Veteran has been diagnosed with, essential hypertension, has no identifiable cause but rather just manifests without cause.  This rationale is consistent with the Veteran's medical records.  See June 2007 VA Treatment Record (noting treater's opinion that heavy metal poisoning was not causing any of the Veteran's symptoms).

The Board notes that the Veteran has submitted numerous internet articles concerning lead and various chemicals used in paint and possible resulting physical conditions, including high blood pressure, if exposed or inhaled.  However, upon review of such evidence, the Board finds the VA examiner's opinion more probative and persuasive because the VA examiner's opinion is based upon review of the Veteran's claims file, and interview and examination of the Veteran, and supported by a rationale specific to the Veteran and his medical history.  It is also in accord with the Veteran's treatment records showing the June 2007 VA treater's assessment that the Veteran did not have any symptoms attributable to heavy metal poisoning at that time.  In addition, in rendering the opinion, the VA examiner considered the Veteran's belief that he has hypertension as a result of exposure to paint chemicals.  The articles submitted by the Veteran do not specifically relate the Veteran's hypertension to in-service chemical exposure.  Instead, the materials simply provide speculative generic statements.  They do not address the specific facts of the Veteran's case.  In light of these reasons, the Board finds the VA examiner's opinion more probative and persuasive.  

The only other opinion of record is that of the Veteran.  He asserts that his hypertension is related to service.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, that opinion is afforded more weight.  The Board therefore finds that the evidence weighs in favor of a finding that the Veteran's hypertension is not related to service.

The Board therefore finds that the preponderance of the evidence is against the claim that the Veteran's hypertension began during or within a year of service, or that it is directly related to his service.  The claim for service connection for hypertension must therefore be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Pes Planus

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

Here, the Veteran's pes planus was noted on his December 1969 entrance examination into active duty service.  The Veteran seeks service connection for pes planus, asserting that his foot problems worsened during service.  

Service treatment records show the Veteran reported foot and leg cramps and was fitted for arch supports.  See November 1970 and December 1970 STRs.  In a November 1970 letter, the Veteran reported that a doctor had told him that his feet hurt from standing too much.  The Veteran's July 1974 separation examination noted leg cramps due to flat feet.

The Veteran underwent VA examination in February 2006.  During the February 2006 VA examination, the Veteran reported that he was diagnosed with flat feet upon induction into service and prescribed arch supports.  He reported that he used the arch supports for several years, but stopped using the arch supports and his feet remained the same.  He reported mild pain to his feet at the end of the day after prolonged activities.  He reported no swelling, does not use orthotics or special shoes, and has had no surgeries on his feet.  He reported that he does not receive medical treatment for the condition.  Upon examination, the VA examiner found the Veteran's bilateral feet had no gross deformity, no edema, no tenderness to deep palpation, no pain to manipulation, and no functional limitations with standing or walking.  The VA examiner noted that the Veteran had some fallen arches, but had some mild arch formation.  The VA examiner reported that the Veteran's Achilles tendon alignment was normal on both sides without any evidence of abnormalities.  The VA examiner's assessment was not flat feet but symptomatic fallen arches.  The VA examiner explained that he would expect a deviated and stiff Achilles tendon after 30 years of flat feet.  He also noted that the Veteran's failure to use arch supports over the years suggests that the Veteran did not require such supports for his fallen arches.

The Veteran underwent VA examination in relation to his bilateral pes planus claim in May 2013.  During the May 2013 VA examination, the Veteran reported that his leg and foot cramps were evaluated in service and that he was given orthotics for arch support.  He did not have surgery on his arches.  The Veteran reported that he wore the orthotics he was provided in service until they broke.  He did not treat his pes planus again until he ordered orthotics around 2008.  He reported that the arch supports relieved his symptoms.  Following examination, the VA examiner noted that the Veteran's arches were present on nonweight bearing and were flat on weight bearing.  The VA examiner found no pain with manipulation and no deformity of either foot.  Gait was normal.

In March 2015, additional VA medical opinion was obtained.  After review of the Veteran's claims file, the March 2015 VA opinion provider opined that it is less likely than not that the Veteran's pre-existing bilateral pes planus permanently increased in disability during service.  The VA examiner explained that the Veteran had pes planus before and after service, without any progression.  The VA examiner explained that no structural damage occurred that can be linked to pes planus and no event occurred in service that changed the course of the condition.  The condition remained the same.  

The Board finds the March 2015 VA medical opinion to be probative evidence against the claim.  The VA opinion provider explained that the Veteran's pes planus has not progressed.  The Veteran's condition before and after service remained the same, without any structural damage or condition-changing event.  This rationale is consistent with the Veteran's statements that he did not receive post-service treatment until ordering orthotics from a medical catalog, which relieved his symptoms as they had during service.  The record does not contain any contradictory medical opinion.  

The only other opinion of record is that of the Veteran.  He asserts that his pes planus was aggravated by service.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran is competent to describe the current nature of his pes planus.  However, he is not competent to offer an opinion as to whether his military service aggravated his pes planus beyond the natural progression.  The question of aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The Board finds that the opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, that opinion is afforded more weight.  The Board therefore finds that the weight of the evidence is against a finding of aggravation or permanent worsening of the Veteran's pes planus beyond the natural progress of the disease.

The Board therefore finds that the Veteran's claim for service connection for pes planus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a lung disorder is denied.

Service connection for hypertension is denied.

Service connection for pes planus is denied.


REMAND

Although the Board regrets the additional delay, a remand of the Veteran's remaining claims is necessary.

With regard to the Veteran's claim for service connection for a heart disorder, the Veteran underwent VA examination in April 2014.  The VA examiner explained that the Veteran has a right bundle branch block, without ischemia, which is a congenital conduction abnormality that is essentially a normal variant.  The VA examiner further explained that the Veteran had a normal myocardial perfusion scan, so no ischemic heart disease exists and he has no treated condition.  The VA examiner then opined that there was no heart condition and therefore no association with toxic substances in service.

The VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VAOPGCPREC 82-90).  Remand is therefore appropriate to obtain medical opinion as to the proper category for the Veteran's right bundle branch block, and thereafter to apply the appropriate standards.  See Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009) (remanding for a medical examination to determine whether a condition is a defect or disease).

With regard to the Veteran's claims for service connection for degenerative bone disease and low back disorder, the Veteran reports that he has suffered from low back pain and spasms since he injured himself in service while lifting a buffer.  The April 2014 VA examiner diagnosed arthritis with an onset date of 2006 and opined that the Veteran's arthritis is less likely than not incurred in or caused by service.  The VA examiner explained that such conditions are degenerative in nature, and are a function of chronic use, aging, and the genetic predisposition to develop arthritis.  The VA examiner also opined that the Veteran does not have demineralized bone.  However, the VA examiner failed to address the February 2006 VA x-ray report diagnosing the Veteran with demineralized bone.  The VA examiner also noted that the Veteran had occasional lower back pain in service and that in-service imaging showed a transitional L5 vertebra, a congenital finding.  The VA examiner did not opine as to whether such a finding was a congenital defect or a congenital disease, as required.  In light of these deficiencies, remand of the Veteran's degenerative bone disease and low back disorder claims is appropriate in order to obtain additional medical opinion.

With regard to the Veteran's claim for service connection for headaches, VA treatment records indicate that the Veteran's headaches may be caused by or aggravated by medications taken for his back disorder.  See, e.g., May 2011 VA Treatment Record (noting hydrocodone caused the Veteran's headaches to go out of control, causing chronic daily headache) and February 2013 VA Treatment Record (noting increased headaches with hydrocodone in the past).  Accordingly, remand is appropriate to obtain medical opinion as to whether the Veteran's headaches are caused by or aggravated by any back disorder or medication taken for such disorder.

With regard to the Veteran's claim for service connection for leg cramps, the May 2013 VA examiner diagnosed the Veteran with episodic idiopathic cramps, uncomplicated.  The March 2015 VA opinion provider opined that the Veteran's leg cramps were not related to his flat foot disability.  However, the Veteran also reports that he started experiencing leg cramps after basic training and has continually suffered from leg cramps since that time.  See July 2011 Veteran's Statement; May 2013 VA Examination Report.  Service treatment records show that the Veteran sought treatment for leg cramps, and the Veteran's July 1974 report of medical history on separation from service noted the Veteran had cramps in his legs.  While the February 2006 VA examiner opined that the Veteran did not have a chronic leg cramp disability related to service, the February 2006 VA examiner did not have the benefit of the May 2013 VA examiner's diagnosis.  Remand is appropriate in order to obtain medical opinion as to whether the Veteran's episodic idiopathic cramps manifested in service.

The issues of entitlement to service connection for depression as secondary to other medical conditions, entitlement to TDIU, and entitlement to nonservice-connected pension benefits, are intertwined with the above service connection claims and therefore must be remanded.

While this matter is on remand, updated VA treatment records, to include records dated September 2013 to the present, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records, including records dated from September 2013 to the present, and associate them with the Veteran's claims file.

2.  Following the completion of the development described in paragraph 1, the Veteran should be afforded a new VA examination to determine the nature and etiology of the claimed heart disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is requested to provide an opinion as to the following questions:

(a)  Does the Veteran have a congenital defect or disease of the heart?  [For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).]  In answering this question, the examiner is directed to discuss the April 2014 VA examiner's notation of a right bundle branch block, without ischemia, a congenital conduction abnormality.

(b)  If the Veteran has a congenital or developmental defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability. 

(c)  If the Veteran has a congenital or developmental disease, did this disease, which was not noted upon entrance into service, "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in May 1970?

If the congenital or developmental disease clearly and unmistakably existed prior to service, was this disease "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

If the congenital or developmental disease did not clearly and unmistakably exist prior to service and/or was not clearly and unmistakably not aggravated by military service, then assume for the purposes of answering the following question that the claimed condition did not exist prior to service.  Is it at least as likely as not (50 percent or greater probability) that such disease was incurred in or caused by an in-service injury, event, or disease? 

In answering all of the above questions, the examiner should consider the Veteran's report that he was exposed to a variety of harmful chemicals, such as lead, xylene and methyl ethyl ketone, in the course of his duties as a painter during service, and the Veteran's military occupational specialty (MOS) of a protective coating specialist and a painter as shown in his DD Form 214.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

3.  Following the completion of the development described in paragraph 1, the Veteran should be afforded a new VA examination to determine the nature and etiology of the claimed degenerative bone disease and low back disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is requested to provide an opinion as to the following questions:

(a)  Does the Veteran have a congenital defect or disease of the lower back?  [For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).]  In answering this question, the examiner is directed to discuss the April 2014 VA examiner's notation of a congenital finding of transitional L5 vertebra in service, and the January 1974 lumbosacral spine x-ray.

(b)  If the Veteran has a congenital or developmental defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability. 

(c)  If the Veteran has a congenital or developmental disease, did this disease, which was not noted upon entrance into service, "clearly and unmistakably" (obviously or manifestly) exist prior to the Veteran's entry into active duty service in May 1970?

If the congenital or developmental disease clearly and unmistakably existed prior to service, was this disease "clearly and unmistakably" (obviously or manifestly) not aggravated by military service?  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

If the congenital or developmental disease did not clearly and unmistakably exist prior to service and/or was not clearly and unmistakably not aggravated by military service, then assume for the purposes of answering the following question that the claimed condition did not exist prior to service.  Is it at least as likely as not (50 percent or greater probability) that such disease was incurred in or caused by an in-service injury, event, or disease? 

Does the Veteran have any other degenerative bone disease or low back disorders that were incurred in or caused by an in-service injury, event, or disease?  The examiner should consider the Veteran's demineralized bone diagnosis.

In answering all of the above questions, the examiner should consider the Veteran's report that he has suffered from low back pain since he injured himself in service while lifting a buffer, the Veteran's report that he was exposed to a variety of harmful chemicals, such as lead, xylene and methyl ethyl ketone, in the course of his duties as a painter during service, and the Veteran's military occupational specialty (MOS) of a protective coating specialist and a painter as shown in his DD Form 214.  

Complete, clearly-stated rationale for the conclusions reached must provided.

4.  Following the completion of the development described in paragraph 1, obtain an addendum opinion from the April 2014 VA examiner to determine whether the Veteran's claimed headache disorder is related to any back disorder or medication taken for such disorder.  If the April 2014 VA examiner is not available, obtain the requested opinion from an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should review the claims file and respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's headache disorder was caused by or aggravated by a back disorder, to include medication for such disorder?

If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  Following the completion of the development described in paragraph 1, obtain an addendum opinion from the March 2015 VA opinion provider to determine whether the Veteran's episodic idiopathic cramps manifested in service.  If the March 2015 VA opinion provider is not available, obtain the requested opinion from an appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should review the claims file and respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's episodic idiopathic cramps manifested in service?

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  Conduct any other appropriate examination and development deemed necessary.  Then re-adjudicate these claims in light of this and all other additional evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


